Appeal from a judgment of the Orleans County Court (James E Punch, J.), rendered September 29, 2011. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal contempt in the second degree (Penal Law § 215.50 [3]). There is no valid ground supporting defendant’s request that his conviction be vacated in the interest of justice. Defendant admitted his guilt at the plea proceeding, and his subsequent explanation of his conduct provides no basis for the exercise of our “extraordinary power to vacate a conviction in the interest of justice” (People v White, 75 AD3d 109, 126 [2010], lv denied 15 NY3d 758 [2010]). Present — Scudder, EJ., Centra, Lindley, Sconiers and Martoche, JJ.